DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10 – 12, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (Patent No.: US 11,259,261 B2)
 	Regarding claim 1, Yoon discloses a communication method, comprising: receiving, by a terminal device, a timing advance (TA) adjustment command (see col. 1 lines 60 – 65, col. 2 
	Regarding claim 2, Yoon discloses wherein determining the effective time comprises: determining, by the terminal device, an effective slot of the adjusted TA based on a first duration, a second duration, or a third duration, wherein the first duration, the second duration, or the third duration is associated with one of the subcarrier spacings of the more than one BWP (see Fig. 6, Fig. 7, slot/duration for communicating between BS and UE based on the TA value, col. 18 lines 53 – 60, col. 19 lines 14 – 40, the UE must adjust the TA value…according to the subcarrier spacing (SCS) of the data channel, and must then use the adjusted value…where the subcarrier spacing is associated to a plurality of bandwidth parts).

	Regarding claim 11, Yoon discloses a communications apparatus (see Fig. 9, UE 100 with a processor 120 and transceiver 110), comprising: a receiver, configured to receive a timing advance (TA) adjustment command (see col. 1 lines 60 – 65, col. 2 lines 5 – 8, col. 11 lines 30 – 32, receiving a random access response (RAR) message including a first timing advance (TA) command); and a processor, configured to determine an effective time of an adjusted timing advance (TA) based on subcarrier spacings of more than one bandwidth part (BWP) (see col. 18 lines 53 – 60, col. 19 lines 14 – 40, the UE must adjust the TA value…according to the subcarrier spacing (SCS) of the data channel, and must then use the adjusted value…where the subcarrier spacing is associated to a plurality of bandwidth parts), the effective time of the adjusted TA being a time at which the terminal device starts using the adjusted TA for uplink transmissions after receiving the TA adjustment command (see col. 18 lines 53 – 60, col. 19 lines 14 – 40, the UE receives a first timing advance (TA) command with the TA value, the TA value may be calculated as a UE-adjusted value that is adjusted according to a basic unit (e.g., the number of samples) decided by the UE…and the UE will use the adjusted TA value for uplink transmissions which means this occurs after receiving the TA command).
	Regarding claim 12, Yoon discloses wherein the processor is further configured to: determine an effective slot of the adjusted TA based on a first duration, a second duration, or a third duration, wherein the first duration, the second duration, or the third duration is associated with one of the subcarrier spacings of the more than one BWP (see Fig. 6, Fig. 7, slot/duration for communicating between BS and UE based on the TA value, col. 18 lines 53 – 60, col. 19 
	Regarding claim 20, Yoon discloses wherein the effective time belongs to a timing advance group (TAG) (see col. 13 lines 5 – 10, a TA group (TAG) may be defined).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 6, 8, 9, 13 – 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (Patent No.: US 11,259,261 B2) in view of Tsai (Pub. No.: US 2019/0313407 A1).
Yoon discloses a plurality of bandwidth parts including a plurality of uplink BWP (col. 2 lines 10 – 14 and col. 19 lines 13 – 16).  Yoon does not specifically disclose the features of: regarding claim 9, wherein the more than one BWP comprise an uplink BWP and a downlink BWP; regarding claim 19, wherein the more than one BWP comprise an uplink BWP and a downlink BWP.

	Regarding claim 19, Tsai discloses wherein the more than one BWP comprise an uplink BWP and a downlink BWP (see Fig. 7, para. 0053 – 0054, downlink bandwidth parts and uplink bandwidth parts).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Yoon, and have the features, as taught by Tsai, to perform TA adjustment timing by the UE in order to communicate to the BS more effectively, as discussed by Tsai (abstract).

Yoon does not disclose the claimed limitations as recited in claims 3 – 6, 8, 13 – 16, and 18.
Regarding claim 3, Tsai discloses wherein the first duration is a duration for processing a downlink signal by the terminal device, the second duration is a duration for preparing an uplink signal by the terminal device, and the third duration is a maximum duration that is indicated by a 12-bit timing advance command (TAC) (see para. 0057, The wait time period 726 is a sum of NT,1, NT,2, NTA,max, and Nmax . NT,1 is a particular PDSCH decoding time configured for the UE 704. More specifically, NT,1 is a time duration allocated to the UE 704 for processing a PDCCH, processing a corresponding PDSCH, and preparing corresponding ACK/NACK. NT,2 is a time duration allocated to the UE 704 for processing a PDCCH with uplink grant and preparing TA,max is the maximum timing advance value in msec that can be provided by a TA command field of 12 bits).
	Regarding claim 4, Tsai discloses wherein that the first duration, the second duration, or the third duration is associated with one of the subcarrier spacings of the more than one BWP comprises: the first duration or the second duration is associated with a first subcarrier spacing, wherein the first subcarrier spacing is a minimum subcarrier spacing in the subcarrier spacings of the more than one BWP, wherein the first duration is a duration for processing a downlink signal, and the second duration is a duration for preparing an uplink signal (see abstract, para. 0056 – 0057, 0072, The slot 733A-1 of the uplink bandwidth part 732A is selected as the subcarrier spacing of the uplink bandwidth part 732A is the minimum subcarrier spacing among the subcarrier spacings of all configured uplink BWPs for all uplink component carriers in the timing advance group 750… a first time duration allocated to the UE for decoding a downlink data channel, and a second time duration allocated to the UE for preparing an uplink data channel).
	Regarding claim 5, Tsai discloses wherein that the first duration or the second duration is associated with the first subcarrier spacing comprises: there is a first correspondence between the first subcarrier spacing and the first duration, the first correspondence is one of a plurality of correspondences between the respective subcarrier spacings of the more than one BWP and the first duration, and the subcarrier spacings of the more than one BWP comprise the first subcarrier spacing; or there is a second correspondence between the first subcarrier spacing and the second duration, the second correspondence is one of a plurality of correspondences between the respective subcarrier spacings of the more than one BWP and the second duration, and the subcarrier spacings comprise the first subcarrier spacing (see Fig. 7, para. 0053 – 0054, each of 732A, 732B, the uplink bandwidth parts 734A, 734B, the downlink bandwidth parts 762A, 762B, the downlink bandwidth parts 764A, 764B may have a different subcarrier spacing and each of the uplink/downlink bandwidth parts has a timing structure defined by slots…).
	Regarding claim 6, Tsai discloses wherein that the first duration, the second duration, or the third duration is associated with one of the subcarrier spacings of the more than one BWP comprises: the third duration is associated with a second subcarrier spacing, wherein the second subcarrier spacing is a minimum subcarrier spacing in the subcarrier spacings of the more than one BWP, and the subcarrier spacings of the more than one BWP comprise a subcarrier spacing of a BWP used to transmit a message 3 (Msg3) and a subcarrier spacing of an uplink BWP configured for the terminal device, and the third duration is a maximum duration that is indicated by a timing advance command (TAC) (see Fig. 7, each of the uplink bandwidth parts 732A, 732B, the uplink bandwidth parts 734A, 734B, the downlink bandwidth parts 762A, 762B, the downlink bandwidth parts 764A, 764B may have a different subcarrier spacing, para. 0056 – 0057, The slot 733A-1 of the uplink bandwidth part 732A is selected as the subcarrier spacing of the uplink bandwidth part 732A is the minimum subcarrier spacing among the subcarrier spacings of all configured uplink BWPs for all uplink component carriers in the timing advance group 750…NT,1 is a time duration allocated to the UE 704 for processing a PDCCH, processing a corresponding PDSCH, and preparing corresponding ACK/NACK (ex: Msg3)….NTA,max is the maximum timing advance value in msec that can be provided by a TA command field of 12 bits).
732A, 732B, the uplink bandwidth parts 734A, 734B, the downlink bandwidth parts 762A, 762B, the downlink bandwidth parts 764A, 764B may have a different subcarrier spacing and each of the uplink/downlink bandwidth parts has a timing structure defined by slots…).
	Regarding claim 13, Tsai discloses wherein the first duration is a duration for processing a downlink signal by the communications apparatus, the second duration is a duration for preparing an uplink signal by the communications apparatus, and the third duration is a maximum duration that is indicated by a 12-bit timing advance command (TAC) (see para. 0057, The wait time period 726 is a sum of NT,1, NT,2, NTA,max, and Nmax . NT,1 is a particular PDSCH decoding time configured for the UE 704. More specifically, NT,1 is a time duration allocated to the UE 704 for processing a PDCCH, processing a corresponding PDSCH, and preparing corresponding ACK/NACK. NT,2 is a time duration allocated to the UE 704 for processing a PDCCH with uplink grant and preparing the corresponding PUSCH. NTA,max is the maximum timing advance value in msec that can be provided by a TA command field of 12 bits).
	Regarding claim 14, Tsai discloses wherein that the first duration, the second duration, or the third duration is associated with one of the subcarrier spacings of the more than one BWP comprises: the first duration or the second duration is associated with a first subcarrier spacing, 733A-1 of the uplink bandwidth part 732A is selected as the subcarrier spacing of the uplink bandwidth part 732A is the minimum subcarrier spacing among the subcarrier spacings of all configured uplink BWPs for all uplink component carriers in the timing advance group 750… a first time duration allocated to the UE for decoding a downlink data channel, and a second time duration allocated to the UE for preparing an uplink data channel). 
	Regarding claim 15, Tsai discloses wherein that the first duration or the second duration is associated with the first subcarrier spacing comprises: there is a first correspondence between the first subcarrier spacing and the first duration, the first correspondence is one of a plurality of correspondences between the respective subcarrier spacings of the more than one BWP and the first duration, and the subcarrier spacings comprises of the more than one BWP the first subcarrier spacing; or there is a second correspondence between the first subcarrier spacing and the second duration, the second correspondence is one of a plurality of correspondences between the respective subcarrier spacings of the more than one BWP and the second duration, and the subcarrier spacings comprise the first subcarrier spacing (see Fig. 7, para. 0053 – 0054, each of the uplink bandwidth parts 732A, 732B, the uplink bandwidth parts 734A, 734B, the downlink bandwidth parts 762A, 762B, the downlink bandwidth parts 764A, 764B may have a different subcarrier spacing and each of the uplink/downlink bandwidth parts has a timing structure defined by slots…).
732A, 732B, the uplink bandwidth parts 734A, 734B, the downlink bandwidth parts 762A, 762B, the downlink bandwidth parts 764A, 764B may have a different subcarrier spacing, para. 0056 – 0057, The slot 733A-1 of the uplink bandwidth part 732A is selected as the subcarrier spacing of the uplink bandwidth part 732A is the minimum subcarrier spacing among the subcarrier spacings of all configured uplink BWPs for all uplink component carriers in the timing advance group 750…NT,1 is a time duration allocated to the UE 704 for processing a PDCCH, processing a corresponding PDSCH, and preparing corresponding ACK/NACK (ex: Msg3)….NTA,max is the maximum timing advance value in msec that can be provided by a TA command field of 12 bits).
	Regarding claim 18, Tsai discloses wherein that the third duration is associated with the second subcarrier spacing comprises: there is a correspondence between the third duration and the second subcarrier spacing, the correspondence is one of a plurality of correspondences between the third duration and the respective subcarrier spacings of the more than one BWP, and the subcarrier spacings comprise the second subcarrier spacing (see Fig. 7, para. 0053 – 0054, each of the uplink bandwidth parts 732A, 732B, the uplink bandwidth parts 734A, 734B, the 762A, 762B, the downlink bandwidth parts 764A, 764B may have a different subcarrier spacing and each of the uplink/downlink bandwidth parts has a timing structure defined by slots…).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Yoon, and have the features, as taught by Tsai, to perform TA adjustment timing by the UE in order to communicate to the BS more effectively, as discussed by Tsai (abstract).
	

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Orsino et al. (US Pub. No. 2020/0119898), in the same field of endeavor as the present invention, disclose bandwidth part operations for idle and inactive states.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473